 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Motors Corporation, Assembly Division andJohn Bares. Case 7-CA-18157April 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn August 4, 1981, Administrative Law JudgeClaude R. Wolfe issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge andto adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, GeneralMotors Corporation, Assembly Division, Ypsilanti,Michigan, its officers, agents, successors, and as-signs, shall take the action set forth in said recom-mended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: Thiscase was heard before me in Detroit, Michigan, on June18, 1981, pursuant to complaint issued on September 29,1980, and charges timely filed and served. The complaintalleges John Barea was discharged in violation of Section8(aXl) of the Act because he sought to invoke provisionsof the collective-bargaining agreement between GeneralMotors Corporation, Assembly Division (Respondent)and Local 1776, International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW (called the Union), at all times relevantto this decision. Respondent denies the commission ofany unfair labor practices.Upon the entire record and my observation of the de-meanor of the witnesses as they testified, I make the fol-lowing:FINDINGS AND CONCLUSIONSI. JURISDICTIONThe complaint alleges, Respondent admits, and I findthat Respondent, a manufacturer, meets the Board'sdirect outflow standard for the assertion of jurisdictionand is an employer engaged in commerce within themeaning of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe parties entered into the following stipulation atthe outset of the hearing:1. The practice of Respondent under Local Demand89 in the collective-bargaining agreement between Local1776, UAW, and Respondent has been so routinely allowemployees to leave the plant to see their personal doctoronce they have requested permission from their foremanto do so before punching out.2. On July 30, 1980, after John Barea (the ChargingParty or Barea) had left the plant, he went to his person-al physician, who examined his back and issued him anexcuse from returning to work until Monday, August 4,1980, the Charging Party presented his excuse from hisdoctor to Ronald West, his foreman.3. On July 31, 1980, Barea had a previously excusedabsence to accompany his wife to her personal physician.4. At all material times herein, Ronald West andRandy Cochran have been agents of Respondent withinthe meaning of Section 2(11) of the Act.When the stipulation is supplemented by other evi-dence, largely uncontroverted, a more informative pic-ture emerges.The existing collective-bargaining agreement containsthe following provisions:'Local Demand No. 89Demand any employee who is injured or be-comes ill and requests permission to visit his person-al physician be permitted to do so immediately.Management's Answer:In claims made by employee of personal illnesssufficiently compelling to warrant a request thatthey be granted permission to leave the plant toseek the advice of their personal physician, supervi-I am persuaded by the comments of the parties and other evidence inthe record that "Management's Answer" constitutes the effective agree-ment between Respondent and the Union.261 NLRB No. 75516 GENERAL MOTORS CORPORATIONsion will honor such request with the understand-ing, however, that the employee will be required tosubmit satisfactory evidence upon his return towork to support his claim that his only purpose inleaving the plant was specifically to obtain immedi-ate medical treatment on the date of his departurefrom the plant. Employees on the second shift whoare refused medical treatment at a hospital the nightthey leave the plant and substantiate this claim, willbe given consideration for their absence providedthey seek medical attention the following day. Thisdoes not preclude the possibility of a foreman exer-cising his authority to excuse any employee whomay not necessarily be sick enough to cause him torequire treatment from his doctor, but who has con-vinced his foreman that his stay in the plant wouldnot be in his best interest from the standpoint of hishealth.Management states that in addition employees onthe second shift with dental ailments who fail to re-spond to plant medical treatment and are unable toobtain emergency treatment will be given consider-ation for their absence provided they seek medicalattention the following day and submit satisfactorymedical evidence upon their return to work.John Barea is a journeyman toolmaker who has beenemployed by General Motors at various facilities. Hewas laid off at the General Motors Fisher body plant, Li-vonia, Michigan, in April 1980 and commenced work atthe plant involved herein on July 21.2 His workday ranfrom 7 a.m. to 3:30 p.m. when he was terminated August5.Before noon on July 29, Barea was repairing a movingbody gate3on the assembly line. Tooling SupervisorRonald West was present. As Barea changed his positionhe was struck in the back and knocked down by themoving body gate. West helped Barea up and urged himto go to the clinic. Barea refused to go to the clinic, tookaspirin to alleviate the pain in his back, and workedthrough the shift. That evening his back pain interferedwith his sleep.On July 30, Barea punched in at 7 a.m., went to thetoolcrib, picked up his tools, and went to the body shopwhere he and fellow employee Constantine Handrinoswere on call for service and maintenance work. At orabout 7:15 a.m., Barea told Handrinos he was going tothe clinic and left. Approximately 5 minutes later, Westcame to the toolcrib with a repair assignment for Barea,but found him gone. Hearing that Barea had gone to theclinic, West proceeded to the body shop clinic. Bareawas not there. West then discovered, via a phone call byclinic personnel, that Barea had gone to a different clinicin the plant. West then turned to other problems requir-ing his attention.Barea was examined by a physician at the clinic. Afterthis examination the clinic nurse gave Barea some medi-cation and told him he was authorized to go to work.Baresa asked her for a pass to leave the plant to see his'All dates herein are 1980, unless otherwise noted.'A body gate is a large tooling fixture on a moving conveyor line.own doctor. The nurse advised that the clinic could notissue such a pass and he would have to see his foreman.Barea then went to the timeclock and punched out at8:51 a.m. Barea concedes that when he punched out hehad already decided to leave the plant to see his doctorwhether or not he had permission. In so doing, he acci-dently obliterated his punchin time by overpunching itwith the punchout time, which was also illegible. Hethen turned the card over and again punched out on theback of the card. Concerned about the state of the cardhe then went to Roy Adams, Barea's former supervisor,showed him the timecard, and explained how he hadoverpunched it. Adams assured him there would be noproblem with the timecard. Barea remarked that he wasnot concerned because Respondent would have to payhim if they fired him. I credit Adams on this point. Icredit Barea that he told Adams he had punched out be-cause he was going home to see his doctor.West came into Adams' office about 9:10 a.m. andasked Barea where he had been and what was going on.Barea related his experiences at the clinic, and told Westthat he had punched out, was on his own time waitingfor an insurance man, and was going to see his owndoctor. He asked West for a pass. West refused to givehim a pass and warned he was leaving without authoriza-tion. 4Handrinos credibly testified that Barea returned topick up his tools after he had left to go to the first aidstation. s Barea told Handrinos he was going home to seehis doctor and a lawyer. Handrinos asked if Barea had amedical pass. Barea replied that he had no pass andneeded none, and added that he was punched out and onhis own time and had just come to remove his tools.West came up at this point and told Bares again that hewas leaving without authorization. Barea drove off in awelding buggy without further comment.Barea then talked to employee William Bellante, whoadvised him that he had a contractual right to leave andthe foreman could not make him stay on the job if hewas injured. Bellante suggested that he call West andagain ask permission to leave. Bellante dialed West'snumber at or about 10:15 a.m. When West answered,Baresa requested a pass. West replied that Barea was leav-ing without West's authorization and he, West, wouldnot issue him a pass. Bares left the plant shortly thereaf-ter. West explains that he refused to issue the pass be-cause it would constitute condonation of Barea's earlierconduct in punching out and telling West he was goingto a doctor and was on his own time.A few days prior to this sequence of events on July 29and 30, Barea told Roy Adams that he was unhappy be-cause he had been called to work at the Ypsilanti plant,involved herein, while he was on layoff because he didnot want to do this and would prefer not coming in to' This account of the 9:10 am. meeting is a fair synthesis of the credi-ble portions of the testimony of both West and Bares. I specifically creditBares that he asked West for permission to leave, noting that such actionis consistent with the nurse's advice that he should seek a pass from hisforeman after his initial request to her.'I conclude it was about 10 a.m. when Bares returned because Westcame upon him talking to Handrinos about an hour after 9 am. or 9:10a.m.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork if he had a choice. Barea also told Adams that hewould have no trouble going on medical leave becausehe knew the "ins and outs." This is Adams' version and Icredit it. Barea denies the statements Adams attributes tohim, denies knowing the "ins and outs," but concedes hehad earlier been on medical leave with a back injury atthe Livonia plant. This concession does not inspire confi-dence in his denials of any knowledge of the "ins andouts" of medical leave, or that he claimed such knowl-edge when talking to Adams. Moreover, I have foundAdams a more believable witness where their testimonyconflicted on other points, and Adams was the more be-lievable witness in this instance.Barea visited Dr. Gary Knapp on July 30, was treatedfor "work injury" of July 29, and was released by Dr.Knapp to return to work on August 4.6Barea returned to work on August 4. A meeting be-tween Barea, West and Randall Cochran, Respondent'slabor relations representative, on that day was canceledwhen Baresa arrived with an abrasion on his head andwas sent to the plant clinic for treatment.A meeting was held on August 5 with the same threeparticipants. Pressed for an explanation of his activitieson July 30, Barea told West and Cochran that he hadtold Adams he was going to medical7prior to so doing,and that he had later had a SUB (supplemental unem-ployment benefit) card in his pocket while talking toAdams and West around 9: a.m. After a brief recessduring which Cochran investigated Barea's statements,Barea admitted that he had not told Adams he was goingto medical, and also admitted that he had his timecard inhis possession rather than a SUB card when he talked toAdams and West.8Barea also told Cochran that he hadnot punched his card out before he asked for a pass, butnow concedes this was not true, and explains he did nottell the truth because he feared disciplinary action andrecognized that the meeting seemed to revolve aroundthe issue of whether he had asked permission to leavebefore punching out. Cochran and West recessed asecond time and agreed Barea should be discharged as anunsatisfactory temporary employee. They so advisedBarea. West read the discharge notice to Barea. Thenotice states the following as reason for the discharge:"FOR CAUSE."ON WEDNESDAY, JULY 30, 1980, YOUCLOCKED YOUR TIMECARD OUT AT 8:51AM AND THEN INFORMED YOUR SUPER-VISOR YOU WERE GOING HOME. YOULEFT THE PLANT WITHOUT PERMISSION.FOR THIS, YOU ARE DISCHARGED AS ANUNSATISFACTORY TEMPORARY EM-PLOYE. [sic]Barea refused to sign an acknowledgment of receipt ofthe notice, and requested his union committeeman whowas promptly called and met privately with Barea.' Bhrea had already been excused from work on July 31 for reasonsunrelated to this case.'Medical appears to be a synonym for plant clinic.' The recitation of events to this point is derived from credible testimo-ny of Cochran.Thereafter, the committeeman and Barea met again withWest and Cochran. West and Cochran refused to recon-sider the discharge. Subsequently a grievance was filedon Barea's behalf, but its current status is not shown inthe record.B. ConclusionsIt is uncontroverted that Barea suffered a back injuryon July 29,9and that the resulting pain caused him to goto the clinic on July 30.There is no requirement that an employee be contentwith the diagnosis or treatment proffered by the plantclinic personnel. The contractual provision involvedherein impliedly, if not expressly, displays management'srecognition that employees may well prefer to be treatedby their personal physicians. In acknowledgement of thereasonableness of this employee preference, Respondenthas agreed, via its contract, that permission to leave theplant for such purposes will be given, provided that theexcused employee later gives proof that he or she did infact leave for such purposes. Supervision is required bythe contract to grant the permission requested. The con-tract provision in issue provides no option for a supervi-sor to refuse permission, but places the burden on theemployee to show upon his return that the absence waswarranted.The parties stipulated that permission to leave to visita personal physician has been routinely given upon re-quest made "before punching out." I would suspect thatemployees would normally request permission to leavebefore punching out, but there is no evidence the se-quence of punching out is relevant to either the contrac-tual provision or the established company practice ofgranting permission."Barea had an arguable right under the contract to bepermitted to leave for the purpose of consulting his phy-sician about his injury, and West had no apparent con-tract right to refuse that permission." When Barea left,after permission had twice been denied by West, he hadfulfilled his request obligation and was asserting a con-tractual right to leave.The Board has succinctly stated the applicable law inthe following terms:...his assertion of that right constituted a griev-ance within the framework of the contract that af-fected the rights of all the unit employees. TheBoard has consistently held that Section 7 of theAct protects employees attempts ...to implement'That he declined to seek medical attention that day but worked sev-eral hours through the the end of the shift, contenting himself with dos-ages of aspirin to lessen his pain, is persuasive evidence that he is not,contrary to suspicion raised by the evidence before me, a malingererwhatever his other faults may be.to Respondent claims one Jeff Harris was discharged for leaving theplant without permission to go to the hospital, but Harris apparently nei-ther punched out nor requested permission. In any event, the treatmentof a former employee that has never been litigated as to its legality isneither dispositive of the issue before me nor persuasive evidence thatBares was properly treated." West had no reason to believe that Barea did not have a "sufficientlycompelling" reason to visit his doctor for examination of injuries sufferedin West's presence on July 29.518 GENERAL MOTORS CORPORATIONthe terms of bargaining agreements irrespective ofwhether the asserted contract claims are ultimatelyfound meritorious and regardless of whether theemployees expressly refer to applicable contracts insupport of their actions or, indeed, are even awareof the existence of such agreements. 12That Barea had made up his mind to leave, had im-providently punched out, and advised West of his inten-tion before seeking permission does not materially alterthe situation. West was possibly affronted by what hemay have perceived as a challenge to his authority, butthis did not diminish his obligation under the contract togrant the requested permission. Barea's expression of in-tention harmed no one, and this together with his pre-cipitous punching out could have been dealt with inways other than a denial of the permission without anyappearance of condonation by West. The argument thatpermission could not have been granted without payingBarea for the time spent in the plant until the minute ofthe grant strikes me as pure makeweight. There is no ap-parent reason why the permission could not have beenmade effective retroactively to the time of punching out,and I simply do not believe Respondent is required topay employees for time they spend in the plant of theirown volition when not actually on the clock or perform-ing any portion of their duties. In any event, this has notbeen shown to be the case by anything more than Re-spondent's mere ipse dixit.The action of one employee in invoking a contractualright is every bit as protected and concerted as a similarinvocation by two or more, and has long been viewed bythe Board as an "extension of the concerted activitygiving rise to the agreement,"'3and to be protected ac-tivity. "4 Barea had an arguable right to leave, and neitherthe contractual provision involved herein nor Respond-ent's routine practice of granting permission to leave pro-vide for the refusal of such permission because of inter-vening circumstances where the request is based on rea-sonable cause. Barea had reasonable cause and providedproof that he had in fact left for the reason asserted. Inmy view, there was nothing sufficiently serious inBarea's conduct on July 30 to warrant West's denial ofpermission, and Respondent has not shown by a prepon-derance of the evidence that there was. I am persuadedthat Barea's discharge was precipitated by his leaving,not his punching out.15Inasmuch as Barea's leaving wasprotected activity, his discharge for that activity violatedSection 8(aX1) of the Act.Respondent raises I1T Continental Baking Company,American Bakeries Company, Inc., 253 NLRB 1174(1981), as authority for the proposition that Barea wasrequired to exhaust his contractual remedies prior to re-sorting to self-help. IT7 Continental is inapposite to the"1 John Sexton & Ca, a Diviion of Beatrce Food Ca, 217 NLRB 80(1975)." Key City Mechanical Contractors Inc., 227 NLRB 1884, 1887 (1977)." Interboro Contractors, Inc., 157 NLRB 1295, 1298 (1966), enfd. 388F.2d 495 (2d Cir. 1967)." I note that neither Adams nor West raised the issue of his punchingout with Barea, and West's admonitions that Barea's leaving would beunauthorized clearly demonstrates it was the actual leaving that wasWest's overriding concern.case at bar. In that case three employees walked out toprotest bun pans that were too hot to handle. The Boardfound this was not protected activity because the em-ployees were required under the contract to submit theircomplaint to the grievance procedure and abide by theircontractual obligation not to strike. Apart from the obvi-ous untenability of any theory that an injured or ill em-ployee must refrain from leaving work without permis-sion at least until the grievance procedure is exhausted,the issue of contractual obligation not to strike is not per-tinent to this case. Essentially, the employees in ITTContinental left work in protest of a working conditionand therefore struck. Barea was not refusing to work inprotest of a working condition, but was asserting a rightto leave for a specific purpose explicitly covered by con-tract provisions. He returned to work promptly on thedate prescribed by his physician and did not seek towithhold his labor in order to pressure Respondent intodoing anything. In short, Barea was not striking.'6Upon the foregoing findings of fact and conclusionsbased thereon, and upon the record as a whole, I makethe following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Sections 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging John Barea because he engaged inprotected concerted activity, Respondent has violatedSection 8(a)(l) of the Act.4. The unfair labor practice set forth above is an unfairlabor practice affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIn order to remedy the unfair labor practice foundherein, my recommended Order will require Respondentto cease and desist from further violations, to post an ap-propriate notice to employees, and to offer John Bareaunconditional reinstatement to his former job, or a sub-stantially equivalent job at the same facility if his formerjob no longer exists, and make him whole for all wageslost as a result of his unlawful discharge, such backpayand interest thereon to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977). 17Pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:" Respondent's request in its post-hearing brief that I take judicialnotice of the portion of the contract's grievance arbitration provisioncontaining a no-strike agreement is denied.1" See, generally, Isis Plumbing d Heating Ca, 138 NLRB 716 (1962).519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER IsThe Respondent, General Motors Corporation, Assem-bly Division, Ypsilanti, Michigan, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Discharging employees or otherwise discriminatingin any manner with respect to their tenure of employ-ment or any other term or condition of employment be-cause they engage in concerted activities protected underSection 7 of the Act(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Offer to John Berea immediate and full reinstate-ment to his former job or, if his former job no longerexists, a substantially equivalent job, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered byreason of the discrimination against him in the mannerset forth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords required to analyze the amount, if any, of back-pay due under the terms of this Order.(c) Post at Ypsilanti, Michigan, offices and facilities,copies of the attached notice marked "Appendix."19Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by Re-spondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuouss In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.g In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."places, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against our employees because they engage inconcerted activities protected under Section 7 ofthe National Labor Relations Act.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of rights guaranteed them under Sec-tion 7 of the National Labor Relations Act.WE WILL offer John Berea immediate and full re-instatement to his former job or, if his former jobno longer exists, to a substantially equivalent job,without prejudice to his seniority or other rightsand privileges previously enjoyed, and make himwhole for any loss of earnings he may have sufferedas a result of our discrimination against him, withinterest computed thereon.GENERAL MOTORS CORPORATION, ASSEM-BLY DIVISION520